January 13, 1948

Hon. Wayne L. Hartman,                   V-477.
                              Opi.nlon,No.
County Attorney,
De Wftt County,              Re:   Legality of the ap-
Cuero, Texas                       pointment by a Corn-
                                   missioners1'Courtof
                                   one of its~members :
                                   as Commissionertb
                                   sell real'i,state"un-
                                   aer Article 1577,
                                   Rt c. 5,
.DearSlrt
           We refer to your letter of December 23, 1947,
In which'you submit the qwstionr
           %a~ the Commissioners.Cotitof,?e
     Witt County, Texas, appoint one of its own
     members as Colmnissioner,without compensa-
     tion to sell real estate belonging to said
     Co&,    under the provisions~ofArticle
     1577, Rev. Civ. St. 19&‘5em
            Thit A;l'ticle
                        reads:
            "The commlssic&erscourt may, by an
      order to be entered on Its minutes, appoint
     a conmdssionerto sell aa dispose of any
     real estate of the county at public auction.
     The deed of such commissioner,made in con-
      formity to such order for and in behalf of
     the county, duly acknowledgedana’provea.ana
     recorded shall be sufficientto convey to
     the purchasers all the right, title, and in-
     'terestand estate which the county may,have
      In and to the premises to be conveyed. Both-
      ing contained in this article shall author-
      ize any commissionerscourt to dispose of any
      lands given, donated or grant~ea to such ooun-
      ty for the purpose of education'lnany other
      manner than shall be directed by law."
             I
    .-   1                                                           -#--F
.


             Hon. Wayne L. Hartman - Page 2        (V-677)
                                                                             .

                             We assume that the real estate in question is
                 other than county School Lana and must be sold under the
                 provisions of Article 1577, V. C. S.
                             In Spencer v. Levy, 173 S. W. 550, writ re-
                 fused, the Court said:
                             "We are of the opinion that the deed ex-
                       ecuted by the Chief Justice of Falls county.to
                       Frank Barnes, under whom W. M. Reed claimed;
                       did not convey title to the grantee therein,
                       for the reason that it does not appear that he
                       was appointed by the commissioners'court to
                       sell said ma,    nor that such sale was made at
                       .public,
                              auction."
                             The,.s.e ,,y'theCweP 'Je&+" (&,~-(.w ~:-a+]
                                  hela’voia *fti tkid r&asoti'th&t-it
                 ih'thzit~ka%e'~tia*                                 does-not
                 appdai-tihat.hewas.appoInted b$'the CommS~sl6n~s~'~wuFt~t6'~
                 sell the land;ndr"tliat-'such~Sal~ w~~:made‘~t~'pablid~~ari'ction.'
                 This l.&igu&ge‘c53arly'lndicattisthat'tM Cdiiuty..Jtid&!d
                                                                        may'be
                 app0intea %o'mak6 sucKa. sale'i-&a SIfid@.tfieJu&+&'13 .a'tie-
                 ber of the Conrmissionerst Court it necessarily follows t&t
                 any other member of the Court may be appointed to perform
                 such service. However, the person appointedmust serve tith-~
                 out compensation.


                                A member of the CommisslonerstCotit.ls
                          eligible to serve without compensationas Com-
                          missioner to.sell county land under Article
                          1577, Ft.C. S., 1925.
                                              : Very truly yours;.
                 APPROVED:                 ATTORNRY GEHERAL QF'TEI[AS


                 ACTIlU
                 ATTOBBIEPGENERAL
                 WTWxvb